On Rehearing.
Labatjve, J.
In this case a rehearing has been granted, in order to change and modify the decretal part of our former decision, by amending the judgment appealed from.
It is therefore ordered and decreed, that the decree of our former decision be set aside. It is further ordered and decreed, that the following words of the judgment appealed from be stricken out, to-wit:
And that the mortgage from A. T. Welsh to M. E. Shaw, on pages 395 and 396 of Mortgage Record Book “ H,” in the parish of Ooncordid, be declared to have priority and preference.
It is further adjudged, that the right be reserved to Britton & Koontz, to establish hereafter the validity and relative, rank- of their mortgage. Further ordered, that the judgment appealed from be affirmed, as amended, the appellees to pay costs of appeal.